Exhibit FORM 51-102F3 MATERIAL CHANGE REPORT ITEM 1.NAME AND ADDRESS OF COMPANY Pan American Silver Corp. (the “Company”) 1500 – 625 Howe Street Vancouver, British ColumbiaV6C 2T6 ITEM 2.DATE OF MATERIAL CHANGE February 21, 2008 ITEM 3.NEWS RELEASE A news release was issued by the Company on February 21, 2008 at Vancouver, British Columbia and distributed through the facilities of MarketWire. ITEM 4.SUMMARY OF MATERIAL CHANGE The Company reported unaudited financial and operating results for the fourth quarter and fiscal year ended December 31, 2007.The Company also provided an update on production, operations and outlook for 2008. ITEM 5.FULL DESCRIPTION OF MATERIAL CHANGE See attached News Release ITEM 6. RELIANCE ON SUBSECTION 7.1(2) OR (3) OF NATIONAL INSTRUMENT 51-102 This report is not being filed on a confidential basis. ITEM
